                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,          )   Crim. No. 02-00547 SOM
                                   )   Civ. No. 21-00212 SOM/RT
       Plaintiff-Respondent,       )
                                   )   ORDER DENYING DEFENDANT’S
       vs.                         )   PETITION FOR WRIT OF CORAM
                                   )   NOBIS; ORDER DENYING AS
KENNETH CHARLES McNEIL,            )   UNNECESSARY DEFENDANT’S
                                   )   MOTION FOR DETERMINATION OF
     Defendant-Petitioner.         )   APPLICABLE LAW
____________________________       )

     ORDER DENYING DEFENDANT’S PETITION FOR WRIT OF CORAM NOBIS;
               ORDER DENYING AS UNNECESSARY DEFENDANT’S
              MOTION FOR DETERMINATION OF APPLICABLE LAW

I.           INTRODUCTION.

             This is Defendant Kenneth Charles McNeil’s fifth post-

trial motion or petition for collateral relief from his

conviction and judgment.     Because McNeil fails to show any trial

error of a fundamental nature and/or why he could not have raised

his arguments earlier, his latest petition is denied.

II.          PROCEDURAL HISTORY.

             On December 8, 2002, Defendant Kenneth Charles McNeil

was charged in a one-count indictment with traveling in

interstate commerce with the intent to engage in conduct that

violated a protective order in violation of 18 U.S.C.

§ 2262(a)(1).

             A jury trial was conducted before visiting judge Ann

Aiken.    On July 25, 2003, the jury convicted McNeil.   See ECF No.

54.    On June 4, 2004, Judge Aiken sentenced McNeil to 51 months
of imprisonment, 3 years of supervised release, and a $100

special assessment.   See ECF No. 67 (Minutes of Sentencing

Proceeding); ECF No. 69 (Judgment).

          McNeil appealed, and the Ninth Circuit Court of Appeals

affirmed the decision but remanded for resentencing in light of

United States v. Booker, 543 U.S. 220 (2005), and United States

v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir. 2005) (en banc).

See ECF Nos. 70 and 82 (Appellate No. 04-10379); United States v.

McNeil, 141 F. App’x 552, 554 (9th Cir. 2005).

          McNeil was then resentenced to 50 months of

imprisonment, 3 years of supervised release, and a $100 special

assessment.   See ECF No. 88 (Minutes of Sentencing Proceeding);

ECF No. 89 (Judgment).

          McNeil filed a motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255.     See ECF No. 102.    On

July 9, 2010, Judge Aiken denied that motion.     See ECF No. 108.

McNeil appealed, and the Ninth Circuit affirmed on the basis that

his motion was untimely.   See ECF Nos. 117 and 125 (Appellate No.

10-17216); United States v. McNeil, 451 F. App’x 694, 694 (9th

Cir. 2011).   On October 1, 2012, the United States Supreme Court

denied McNeil’s petition for certiorari.     See ECF No. 129.

          On October 11, 2012, ten days after the Supreme Court

denied certiorari with respect to his § 2255 motion, McNeil filed

his first petition for writ of coram nobis.     See ECF No. 131.    On


                                 2
November 2, 2012, Judge Aiken denied the petition and

subsequently denied a motion to reconsider.      See ECF Nos. 131 and

141.   McNeil appealed, and the Ninth Circuit affirmed.      See ECF

Nos. 137 and 144 (Appellate No. 13-15020); United States v.

McNeil, 557 F. App'x 687 (9th Cir. 2014).     On October 9, 2014,

the United States Supreme Court denied McNeil’s petition for

certiorari.    See ECF No. 147.

            The next day, October 10, 2014, McNeil filed his second

petition for writ of coram nobis.      See ECF No. 146.   On January

20, 2016, Judge Aiken denied this second petition.        See ECF No.

149.   She subsequently denied a motion to reconsider.       See ECF

No. 153.    McNeil appealed, and the Ninth Circuit affirmed.      See

ECF Nos. 154 and 164 (Appellate No. 16-15472); United States v.

McNeil, 693 F. App’x 554 (9th Cir. 2017) (ruling that McNeil’s

challenge to jury instruction regarding intent to violate the

protective order did not show an error of fundamental character).

            On January 25, 2018, the day after the mandate issued

from the Ninth Circuit with respect to Appellate No. 16-15472,

McNeil filed his third petition for writ of coram nobis.        See ECF

Nos. 165-66.    On December 7, 2018, Judge Aiken denied this third

petition.    See ECF No. 171.   McNeil again appealed, and the Ninth

Circuit again affirmed.    See ECF Nos. 180 and 192 (Appellate No.

19-15111); United States v. McNeil, 812 F. App’x 515 (9th Cir.

2020).   On appeal, McNeil asserted that he could not have

                                   3
traveled to Hawaii with an intent to violate the protective order

because he did not believe there would be an opportunity to

violate it.    The Ninth Circuit ruled that McNeil did not

demonstrate valid reasons for not making the argument on direct

appeal or in his § 2255 motion.         Id. at 516.   The Ninth Circuit

further ruled, “McNeil has also failed to meet his burden of

demonstrating the jury erred at all in convicting him, much less

that it was an error of the most fundamental character.”              Id.

(quotation marks and citation omitted).           It noted that intent is

a factual determination made by the jury.           Id.   Here, the jury

instructions were uncontested.      Id.     It ruled, “Based on the

evidence presented at the trial, a reasonable jury could conclude

that McNeil traveled to Hawaii with intent to engage in conduct

violative of the protective order.”         Id.    The United States

Supreme Court denied McNeil’s petition for certiorari on April

19, 2021.    See 2021 WL 1520849.

            During the pendency of the most recent appellate

proceedings, this case was assigned to this judge.            See ECF No.

190.

            On April 28, 2021, nine days after the Supreme Court

denied his petition for certiorari, McNeil filed his fourth and

latest petition for writ of coram nobis.           See ECF No. 197.




                                    4
III.       EVIDENCE INTRODUCED AT TRIAL.

           J.B., a 12-year-old boy, lived with his mother and

stepfather in the town of Mililani on Oahu, Hawaii.     See ECF No.

202-1, PageID #s 1437, 1439.     McNeil, the stepfather’s cousin,

lived in Houston, Texas.   Id., PageID # 1440; ECF No. 202-2,

PageID # 1675.

           J.B.’s parents became concerned about the

appropriateness of McNeil’s relationship with J.B.     See id.,

PageID # 1448.   On September 25, 2001, after a hearing, the

District Court for the First Circuit, State of Hawaii, issued an

Order Granting Petition for Injunction Against Harassment.      See

ECF Nos. 198, PageID #s 1266-67; ECF No. 202-2, PageID # 1837-64

(transcript of proceeding).    For a period of three years, this

protection order prohibited McNeil from intentionally being

within 100 yards of J.B.   Id.

           On or about May 17, 2002, McNeil sent an email to

J.B.’s stepfather, asking to meet both parents at 6:30 p.m. at

the Chili’s restaurant in Mililani on May 22, 2002, which is

located near the Mililani Town Center.     See ECF No. 198, PageID

# 1265; ECF No. 202-1, PageID # 1613.     The parents did not

respond.   See id. PageID # 1610.

           On or about May 22, 2002, McNeil flew to Honolulu.       See

ECF No. 198, PageID # 1264.    After landing, McNeil went to the

Mililani Chili’s to see whether J.B.’s parents would show up.


                                    5
Id.   J.B.’s mom showed up and, with McNeil’s knowledge, recorded

the meeting.    She told McNeil why she wanted him to stay away

from J.B.    See id., PageID #s 1610-11; ECF No. 202-2, PageID #s

1886-1910 (unofficial transcript of meeting taken from

recording).

            On May 26, 2002, J.B. rode his bicycle to the Mililani

Town Center to buy something.     See ECF No. 202-1, PageID # 1513.

While there, he ran into McNeil outside of RadioShack.      See ECF

No. 202-1, PageID #s 1614.    McNeil started to talk with J.B., who

told him they were not supposed to be talking and told McNeil to

go away.    See id., PageID # 1615.    When J.B. tried to ride away,

McNeil put his hands on the bicycle’s handle bars and J.B.’s

wrist.    J.B. jerked away and then rode home.    See id., PageID

# 1616.    When J.B. got home, he was distraught, teary-eyed, and

shaking.    See id., PageID # 1514.    He told his parents that he

had run into McNeil, and they called the police.      See id., PageID

# 1617.

            According to McNeil, he was at the Mililani Town Center

to buy a cord for his laptop.     See ECF No. 202-1, PageID #s 1612-

13.   McNeil claimed that he was in Hawaii for a business meeting

with a money manager, Charles Lanphier.      See ECF No. 202-1,

PageID # 1609.    However, he admitted that he was using vacation

time for the trip.    Id.   While confirming that he met with McNeil

on May 23, 2002, Lanphier said that McNeil told him that his trip


                                   6
was to visit family (rather than primarily to attend the

meeting).      See ECF No. 202-2, PageID #s 1733, 1736.    McNeil had

not told Jay Comeaux, the co-president of his company, that he

was going to Hawaii to meet with Lanphier.       See id., PageID #

1741.   Comeaux testified as a rebuttal witness that McNeil was

not reimbursed by the company for any expenses relating to the

meeting with Lanphier.     See id., PageID # 1742.

            The jury convicted McNeil of having violated 18 U.S.C.

§ 2262(a)(2).     See ECF No. 54.

IV.         WRIT OF CORAM NOBIS STANDARD.

            To the extent McNeil seeks a determination of the law

applicable to a coram nobis petition, see ECF No. 199, that

request is denied as unnecessary.       This court’s practice is to

set forth the applicable law in its orders.       In this case, the

law pertaining to coram nobis petitions is set forth below.

            The 1946 amendments to Rule 60(b) of the Federal Rules

of Civil Procedure abolished several common law writs, including

the writ of coram nobis. See Doe v. I.N.S., 120 F.3d 200, 202

(9th Cir. 1997).    In United States v. Morgan, 346 U.S. 502, 511

(1954), the Supreme Court held that, despite that abolishment,

district courts still retained limited authority to issue common

law writs, including writs of coram nobis in collateral criminal

proceedings.     See also 28 U.S.C. § 1651(a) (“The Supreme Court

and all courts established by Act of Congress may issue all writs


                                    7
necessary or appropriate in aid of their respective jurisdictions

and agreeable to the usages and principles of law.”).

           The common law writs survive “only to the extent that

they fill ‘gaps’ in the current systems of postconviction

relief.”   United States v. Valdez-Pacheco, 237 F.3d 1077, 1079

(9th Cir. 2001).   “[T]he writ of coram nobis is a highly unusual

remedy, available only to correct grave injustices in a narrow

range of cases where no more conventional remedy is applicable.”

United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007).     The

writ is “extraordinary, used only to review errors of the most

fundamental character.”   Id. (quotation marks and citations

omitted); see also Carlisle v. United States, 517 U.S. 416, 429

(1996) (“[I]t is difficult to conceive of a situation in a

federal criminal case today where a writ of coram nobis would be

necessary or appropriate.” (quotation marks, brackets, and

citation omitted)).   Errors are of the most fundamental character

when they render a proceeding invalid.   See Hirabayashi v. United

States, 828 F.2d 591, 604 (9th Cir. 1987).

           Unlike claims under 28 U.S.C. § 2255, which applies

only when convicted defendants are in “custody,” the writ of

coram nobis allows a defendant to attack a conviction when the

defendant has completed a sentence and is no longer in custody.

See Matus-Leva v. United States, 287 F.3d 758, 761 (9th Cir.

2002) (holding that a prisoner who is in custody may seek relief


                                 8
under § 2255, not under the writ of coram nobis); Estate of

McKinney v. United States, 71 F.3d 779, 781 (9th Cir. 1995).     It

“provides a remedy for those suffering from the lingering

collateral consequences of an unconstitutional or unlawful

conviction based on errors of fact and egregious legal errors.”

McKinney, 71 F.3d at 781.

          To qualify for coram nobis relief, a petitioner must

establish all of the following:

          (1) a more usual remedy is not available;
          (2) valid reasons exist for not attacking the
          conviction earlier; (3) adverse consequences
          exist from the conviction sufficient to
          satisfy the case or controversy requirement
          of Article III; and (4) the error is of the
          most fundamental character.

Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987);

accord Matus-Leva, 287 F.3d at 760 (same); McKinney, 71 F.3d at

781-82 (same).   “Because these requirements are conjunctive,

failure to meet any one of them is fatal.”   Matus-Leva, 287 F.3d

at 760.

          A petitioner may not seek coram nobis relief when

§ 2255 relief is barred by the Antiterrorism and Effective Death

Penalty Act (“AEDPA”).   See Matus-Leva, 287 F.3d at 761 (“A

petitioner may not resort to coram nobis merely because he has

failed to meet the AEDPA’s gatekeeping requirements.   To hold

otherwise would circumvent the AEDPA’s overall purpose of

expediting the presentation of claims in federal court and enable


                                  9
prisoners to bypass the limitations and successive petitions

provisions.”).

V.         ANALYSIS.

           McNeil claims that the Government has made two

statements that constitute new evidence establishing his

innocence.   Neither statement establishes an error of fundamental

character.   Additionally, McNeil fails to explain why he could

not have brought his argument arising out of 2010 statements

earlier.   Accordingly, McNeil’s fourth petition for writ of coram

nobis is denied.

           McNeil was convicted of having violated 18 U.S.C.

§ 2262(a)(1), which stated at the time of his conviction:

           A person who travels in interstate or foreign
           commerce, or enters or leaves Indian country,
           with the intent to engage in conduct that
           violates the portion of a protection order
           that prohibits or provides protection against
           violence, threats, or harassment against,
           contact or communication with, or physical
           proximity to, another person, or that would
           violate such a portion of a protection order
           in the jurisdiction in which the order was
           issued, and subsequently engages in such
           conduct, shall be punished . . . .

18 U.S.C. § 2262(a)(1) (effective Oct. 28, 2000, to Jan. 4,

2006).

           At trial, the jury was instructed:

           In order for you to find the defendant guilty
           of the offense charged against him in the
           indictment, the government must prove each of
           the following elements beyond a reasonable
           doubt:

                                10
               First, that there was a protection order
          that prohibited and provided protection
          against the defendant contacting,
          communicating with, or being in the physical
          proximity to another person;

               Second, that the defendant intentionally
          engaged in conduct that violated the
          protection order;

               Third, before violating the protection
          order the defendant traveled in interstate
          commerce by crossing a state boundary; and

               Fourth, at the time the defendant
          crossed the state boundary, he had the intent
          to engage in conduct that would violate the
          protection order.

               With respect to the first element, the
          parties have stipulated that the order
          granting petition for injunction against
          harassment filed on September 25th, 2001, . .
          . is a protection order within the meaning of
          the statute, Title 18, United States Code,
          Section 2262, sub (a}, sub (1).

               With respect to the fourth element, it
          is possible that the defendant may have had
          more than one purpose in coming to Hawai`i.
          It is not necessary for the government to
          prove that the sole and single purpose of the
          defendant’s travel to Hawai`i was to engage
          in conduct that would be in violation of the
          protection order. You may find that the
          intent element has been satisfied if you are
          persuaded that one of the dominant purposes
          that the defendant had in coming to Hawai`i
          was to engage in conduct that would be in
          violation of the protection order.

ECF No. 202-2, PageID #s 1811-12.




                               11
           A.   The Government’s Statement That McNeil Probably
                Did Not Know When He Was On The Plane That He
                Would Run Into J.B. Four Days Later Does Not
                Support the Issuance of a Writ of Coram Nobis.

           On appeal from the denial of his third coram nobis

petition, McNeil argued that he lacked the requisite intent to

violate the protective order because he did not expect J.B. to be

at the shopping center at the time he ran into him.    See ECF No.

202-4, PageID # 1990.   The Government responded by arguing that

it “did not have to show that McNeil intended [to] violate the

protection order at a specific time and place (such as the mall)

or in a specific manner.   Of course, the government did not have

to show that McNeil knew [J.B.] would be at the mall on May 26,

2002.”   ECF No. 198, PageID # 1140.   The Government stated: “On

May 22, 2002, while he was still on the airplane, he probably did

not know that [J.B.] would go to the mall alone on May 26, 2002,

but that does not translate into a lack of knowledge that he

might be able to act in violation of the protection order.”      Id.

           In this fourth coram nobis petition, McNeil argues that

the Government failed to disclose pretrial that, “[o]n May 22,

2002, while he was still on the airplane, he probably did not

know that [J.B.] would go to the mall alone on May 26, 2002.”

See ECF No. 197, PageID # 1112.    McNeil argues that, had the

Government made that concession at trial, there would not have

been sufficient evidence to convict him.    Id., PageID #s 1113-14.



                                  12
McNeil argues that the fourth element the jury was instructed on

could not have been proven beyond a reasonable doubt had the

Government made that concession at trial.     Id.   The fourth

element the jury was instructed on states, “at the time the

defendant crossed the state boundary, he had the intent to engage

in conduct that would violate the protection order.”      McNeil is

not challenging the instruction itself.     Id.

          McNeil fails to show any error, let alone one of a

fundamental character.   The Government’s so-called concession is

nothing more than logic or common sense.    Absent having arranged

to meet J.B. ahead of time, McNeil could not have known at the

time he was on the plane to Hawaii that J.B. would be at the mall

four days later.    The Ninth Circuit has already determined that

there was sufficient evidence from which a jury could find the

requisite intent to support a § 2262(a)(1) conviction, stating:

“Based on the evidence presented at the trial, a reasonable jury

could conclude that McNeil traveled to Hawaii with intent to

engage in conduct violative of the protective order.”      McNeil,

812 F. App’x at 516.   In other words, McNeil could be convicted

if he traveled to Hawaii with the intent to violate the

protective order.   He did not need to know exactly when or how he

would do so.   The Government’s post-trial statement about what

McNeil probably knew or did not know on the plane does not negate

the intent element.


                                 13
           To the extent McNeil makes other arguments about the

definition of intent, he fails to show why he did not or could

not have raised those issues on direct appeal or in his § 2255

motion.   Those arguments therefore fail because McNeil fails to

satisfy the second prong of the coram nobis standard--valid

reasons exist for not attacking the conviction earlier.        See

Hirabayashi, 828 F.2d at 604.

           B.    The Government’s Statement That Comeaux’s
                 Testimony Regarding Lanphier Was Irrelevant or Not
                 Critical Does Not Support the Issuance of a Writ
                 of Coram Nobis.

           In footnote 1 on page 12 of the Government’s opposition

(dated May 26, 2010) to McNeil’s § 2255 motion, the Government

stated that “the issue at trial was whether or not one of

McNeil’s dominant reasons for travel . . . to Hawaii was to see

[J.B.] in violation of the protection order, it did not have to

be the sole or even the primary one.    Thus, the entire issue

raised herein regarding Mr. Comeaux’s testimony regarding Mr.

Lanphier is irrelevant.”    ECF No. 106, PageID # 215.   The

Government later stated that Comeaux’s testimony “was not

critical” and that Comeaux was “only a rebuttal witness.”        Id.,

PageID # 217.    McNeil now argues that he would not have been

convicted if the Government had told the jury that Comeaux’s

testimony was irrelevant or not critical.    See ECF No. 197,

PageID # 1114.    This argument does not justify coram nobis



                                 14
relief.

           McNeil fails to satisfy the second prong of the coram

nobis standard, as he fails to demonstrate valid reasons for not

attacking the conviction earlier.     See Hirabayashi, 828 F.2d at

604.   The Government made the statement in a brief filed with

this court more than 11 years ago.     McNeil actually raised this

argument to the Ninth Circuit in his most recent appeal, which

the Ninth Circuit rejected.    See ECF No. 202-4, PageID # 1998;

United States v. McNeil, 812 F. App’x 515 (9th Cir. 2020).     Not

only does McNeil fail to demonstrate a valid reason for not

having made the argument earlier, the Ninth Circuit’s decision is

now the law of this case and binds this court with respect to

that argument.

           McNeil also fails to show an error of a fundamental

character.    McNeil takes the Government’s statement out of

context.   The Government was only saying that, even without

Comeaux’s testimony, there was sufficient evidence to support the

conviction.    With respect to the fourth element for a

§ 2262(a)(1) crime, the jury was instructed:

           [I]t is possible that the defendant may have
           had more than one purpose in coming to
           Hawai`i. It is not necessary for the
           government to prove that the sole and single
           purpose of the defendant’s travel to Hawai`i
           was to engage in conduct that would be in
           violation of the protection order. You may
           find that the intent element has been
           satisfied if you are persuaded that one of
           the dominant purposes that the defendant had

                                 15
           in coming to Hawai`i was to engage in conduct
           that would be in violation of the protection
           order.

ECF No. 202-2, PageID # 1812.   Because Comeaux’s testimony only

rebutted McNeil’s claim that he was in Hawaii on business, it was

unnecessary to support the conviction.    A jury could have found

that one of the dominant purposes McNeil had in coming to Hawaii

was to violate the protection order even without Comeaux’s

testimony.

           This is exactly what Judge Aiken stated in denying

McNeil’s § 2255 motion on July 9, 2010.    See ECF No. 108

(construing § 2255 motion as a coram nobis petition and stating

that “Comeaux’s testimony was not critical to petitioner’s

conviction”).   The Ninth Circuit has already held, “Based on the

evidence presented at the trial, a reasonable jury could conclude

that McNeil traveled to Hawaii with intent to engage in conduct

violative of the protective order.”   See McNeil, 812 F. App’x at

516.   McNeil’s argument about the relevance of Comeaux’s

statement does not affect the sufficiency of the evidence.

           C.   The Government’s Statement That Its Decision to
                Prosecute Him had Nothing to Do With His
                Employment Does Not Support the Issuance of a Writ
                of Coram Nobis.

           It is not clear from McNeil’s petition whether he is

basing his coram nobis petition on the Government’s 2011

statement in its Answering Brief to the Ninth Circuit in

Appellate No. 10-17216.   There, the Government stated, “McNeil

                                16
terrified [J.B.] and that is why the government decided to

prosecute him.    It had absolutely nothing to do with McNeil’s

employment . . . .    It had to do solely with the fact that McNeil

refused to obey a court order . . . .”     ECF No. 198, PageID

# 1173.   While McNeil mentions this statement in his petition,

see ECF No. 197, PageID # 1111, he makes no argument about it.

He certainly does not explain why he did not or could not raise

the issue earlier or why it amounts to an error of a fundamental

character.     See Hirabayashi, 828 F.2d at 604.

            Perhaps McNeil did not articulate his argument about

the Government’s reasons to prosecute him because he had already

made and lost that argument to the Ninth Circuit in his first

coram nobis petition.     Appellate No. 13-15020.   In his Opening

Brief in that case, he argued that the Government committed a

Brady violation by failing to disclose that his employment had

nothing to do with the decision to prosecute him.      See ECF No.

202-3, PageID #s 1953-54.     The Ninth Circuit rejected that

argument.    See United States v. McNeil, 557 F. App'x 687 (9th

Cir. 2014).    McNeil also made this argument in his most recent

appeal and the Ninth Circuit again rejected it.      See ECF No. 202-

4, PageID # 1998; United States v. McNeil, 812 F. App’x 515 (9th

Cir. 2020).

VI.         CONCLUSION.

            The court denies McNeil’s fourth coram nobis petition


                                  17
without a hearing because the record conclusively shows that

McNeil is not entitled to relief.         See 28 U.S.C. § 2255(b);

United States v. Taylor, 648 F.2d 565, 573 n.25 (9th Cir. 1981)

(“Whether a hearing is required on a coram nobis motion should be

resolved in the same manner as habeas corpus petitions.”).              The

Clerk of Court is directed to enter judgment against McNeil in

Civil No. 21-00212 SOM/RT and to close the civil case.



                  IT IS SO ORDERED.

                  DATED: Honolulu, Hawaii, July 12, 2021.




                              /s/ Susan Oki Mollway
                              Susan Oki Mollway
                              United States District Judge

United States v. McNeil, Crim No. 02-00547 SOM; Civ. No. 21-00212 SOM/RT;
ORDER DENYING DEFENDANT'S PETITION FOR WRIT OF CORAM NOBIS; ORDER DENYING AS
UNNECESSARY DEFENDANT'S MOTION FOR DETERMINATION OF APPLICABLE LAW




                                     18
